The following is an examiner’s statement of reasons for allowance:  
The closest prior art fails to teach the overall combination as claimed (see e.g. US Patent No.: 9638459 and 10551113). The prior art demonstrates  a housing including having a top wall, a side wall, the side wall defining a set of four circumferentially spaced- apart openings, each opening being alignable with a different one of the corners and having a width and height greater than the second diameter.
The prior art does not demonstrate wherein in combination,  a plurality of radially extending, circumferentially spaced-apart partitions, each partition defining a side of a chamber configured to receive a pool cue, wherein the dimensions, position, and shape of the openings are selected such that when the proximal end of each pool cue is positioned in a different corner of the pool table and the corresponding distal end of each pool cue is inserted through a different one of the one of the four openings in the housing, the housing will be supported directly over the center of the pool table.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLEY S WRIGHT whose telephone number is (571)270-3328.  The examiner can normally be reached on M-F 12:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 5712703742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIMBERLEY S WRIGHT/Primary Examiner, Art Unit 3637